department of the treasury internal_revenue_service washington d c cc dom fs proc uilc number release date date memorandum for district_counsel from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y year year year year year year date year year date year dollar_figurea dollar_figureb dollar_figurec issue whether interest on a personal representative’s liability accrues until the date of the notice of fiduciary_liability is issued or the time the liability is paid conclusion interest accrues on a personal representative’s liability until the date the liability is paid facts y decedent died intestate on date year at the time of his death the decedent was a resident of philadelphia county pennsylvania at the time of y’s death the decedent had outstanding federal_income_tax liabilities totaling dollar_figurec excluding accrued interest for the year sec_1 through in year x the personal representative for the estate of y made a number of distributions to creditors other than the service in violation of u s c b the notice of fiduciary_liability indicates that x is liable pursuant to u s c b in the amount of dollar_figurea plus interest as provided by law however the distributions that the respondent contends that the petitioner is liable for pursuant to u s c b total dollar_figureb which is less than dollar_figurea thus the respondent contends that x is liable for dollar_figureb plus interest as provided by law after administering y’s estate x died on date year law and analysis sec_2002 of the internal_revenue_code provides that estate_taxes shall be paid_by the executor sec_2002 section of title allows the service to assess executors for unpaid taxes relating to an estate u s c this section provides that the claims of the united_states are to be paid first when the estate of a deceased debtor in the custody of the executor or administrator is not enough to pay all debts of the debtor u s c a b a representative of an estate paying any part of a debt of the estate before paying a claim of the government is liable to the extent of the payment for unpaid claims of the government u s c b this fiduciary_liability is subject_to the assessment and collection procedures of sec_6901 sec_6901 of the internal_revenue_code provides that liability of a fiduciary under u s c b is to be treated in the same manner as the taxes with respect to which the liability was incurred to that end sec_6601 imposes interest on any_tax assessed under the internal_revenue_code until the tax is paid sec_6601 interest on taxes is treated as tax it is to be assessed collected and paid in the same manner as taxes sec_6601 since a u s c b liability is to be treated like all other tax_liabilities the fiduciary is liable for statutory interest on the unpaid liability until paid in singleton v commissioner tcmemo_1996_249 71_tcm_3127 the court held that the fiduciary was liable for unpaid estate_taxes with interest accrued thereon only until the date the service mailed the notice of liability to the fiduciary in arguing the contrary the service relied on 100_tc_252 aff’d 29_f3d_1533 11th cir aff’d in part and rev’d in part 29_f3d_433 8th cir baptiste involved two transferees who were found liable under sec_6324 for unpaid estate_tax up to the value of the property transferred sec_6901 provides a method of collection -the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes - b fiduciaries - the liability of a fiduciary under section b of title united_states_code in respect of the payment of any_tax described in subparagraph a from the estate of the taxpayer the decedent or the donor as the case may be sec_6212 in conjunction with sec_6901 is authority for issuing the notice of fiduciary_liability see also 93_tc_462 in bank of the west the court stated that liabilities under u s c b include additions to tax as well as the taxes themselves bank of the west t c pincite the court noted that no issue was raised as to statutory interest id t c pincite consequently the court assessed all interest associated with the unpaid tax and penalties against the petitioner the tax_court held that the transferees’ liability for interest accrued on the unpaid estate_tax was not limited to the value of the property transferred from the estate to the transferee the court stated that sec_6324 imposes a direct personal and primary obligation on a transferee thus the limitation imposed by sec_6324 on a transferee’s liability for amounts owed by a transferor does not limit the amount of interest that accrues on a transferee’s personal liability the eleventh circuit affirmed as to one transferee the eighth circuit disagreed and held that interest accrued is limited to the value of the property transferred as to the other transferee in declining to extend baptiste to singleton the court stated that the liability imposed under u s c b is different from that of a transferee pointing out that an executor does not have the benefit of enjoying the funds a transferee has the benefit of enjoying the transferred property such is not the case with an executor to require an executor here petitioner to be subject_to interest on funds he did not have the benefit of enjoying would constitute a punitive act for which there is no legal authority singleton t c m pincite the code however does not distinguish between the liability of an executor under sec_2002 and the liability of a transferee under sec_6324 both are liable for all additional interest accrued under sec_6601 as allowed by sec_6901 if there is a basis for any distinction between a fiduciary and a transferee such a distinction would require a fiduciary having a greater responsibility and liability than a transferee sec_6324 limits a transferee’s liability to an amount not to exceed the value of the property received fiduciaries on the other hand are usually held responsible for the acts which they have taken in respect to the property under their control as defined in sec_301_7701-6 a fiduciary is entrusted with the property of another and the fiduciary’s acts must be such as to merit the confidence of all who deal with them under u s c b the fiduciary is liable to the extent of debts paid out in preference to the debts owed to the federal government however as stated above for purposes of interest this is a distinction without a difference the court also fails to note that it is the government that has been deprived of the benefit of funds it would have had but for the actions of the executor the purpose of interest is to compensate the government for the delay in the payment of tax 588_f2d_342 2d cir interest is not a penalty but is intended only to compensate the government for delay in payment of a tax 414_f2d_444 5th cir interest is assessed in order to compensate a creditor here the government for the period during which it was deprived of the use of the money not merely because the party liable is presumed to have used the funds to advantage during the period of delayed payment in this case the total amount of the distributions dollar_figureb is less than the tax penalties and accrued interest owed by the estate of y the amount of the distributions cap x’s liability for y’s estate_tax penalties and interest on the estate_tax it does not prevent interest from accruing on x’s separate and personal u s c b liability as stated above x’s fiduciary_liability is to be treated in the same manner as the tax to which it relates since the estate_tax is subject_to interest until paid x’s fiduciary_liability is also subject_to interest until paid if you have any further questions please call deborah a butler assistant chief_counsel field service by pamela wilson fuller acting senior technician reviewer procedural branch
